Exhibit 10.5

 

CONTRIBUTION AGREEMENT

 

This CONTRIBUTION AGREEMENT (this “Agreement”) is made as of May 14, 2019 by and
among Nationwide Postal Management Holdings, Inc., a Delaware corporation
(“Contributor”) and Postal Realty LP, a Delaware limited partnership (the
“Operating Partnership”).

 

RECITALS

 

WHEREAS, Contributor is the record and beneficial owner of equity interests in
the amount or percentage described on Exhibit A hereto (the “Contributed
Interests”) in each of the entities described in Exhibit A hereto (each, a
“Contributed Entity” and collectively, the “Contributed Entities”);

 

WHEREAS, Contributor desires to contribute the Contributed Interests to the
Operating Partnership, and the Operating Partnership desires to acquire the
Contributed Interests from Contributor, on the terms and subject to the
conditions hereinafter set forth.

 

NOW, THEREFORE, for and in consideration of the foregoing, and the
representations, warranties and other terms contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

ARTICLE I

 

THE CONTRIBUTION

 

1.1 Contribution of Contributed Interests. Contributor irrevocably agrees to
contribute, transfer and assign at the Closing (as defined herein) the
Contributed Interests, together with any other interests such Contributor may
have in any of the Contributed Entities, and the Operating Partnership agrees to
accept transfer of the Contributed Interests and any such other interests
pursuant to the terms and subject to the conditions set forth in this Agreement.
Contributor shall transfer the Contributed Interests to the Operating
Partnership free and clear of all liens, encumbrances, security interests,
pledges, voting agreements, prior assignments or conveyances, conditions,
restrictions, claims, and any other matters affecting title thereto.

 

1.2 Consideration.

 

(a) Consideration Amount. The total consideration (the “Consideration”) for
which Contributor agrees to contribute, transfer and assign the Contributed
Interests to the Operating Partnership, and for which the Operating Partnership
agrees to pay, issue or deliver to Contributor, subject to the terms of this
Agreement, at Closing shall be the amount of cash and number of common units of
limited partnership interests of the Operating Partnership (“OP Units”) set
forth on Exhibit A as “Total Consideration.” The Consideration may be adjusted,
upward or downward, by the amount of any adjustments arising from the Prorations
(as defined herein). Any decrease in the Consideration as a result of the
Prorations will be deducted first from the cash portion of the Consideration, if
any, and the balance will be deducted from the OP Units. Any increase in the
Consideration as a result of the Prorations will adjust the Consideration
payable hereunder in the form of OP Units based on the IPO Price.

 



 

 

 

 

(b) OP Units. Any portion of the Consideration payable hereunder to be in the
form of OP Units shall be registered in the name of Contributor. OP Units will
not be delivered to Contributor unless Section 2.2(j) hereof is true and correct
as of the Closing Date (as defined herein). No fractional OP Units will be
issued and OP Units will be rounded to the nearest whole number. The
Consideration, whether in cash, in OP Units or a combination thereof, may be
reduced by the amount the Operating Partnership reasonably determines must be
withheld for tax purposes. The rights and obligations of holders of OP Units as
of the Closing will be as set forth in the First Amended and Restated Agreement
of Limited Partnership of the Operating Partnership (the “Partnership
Agreement”), the form of which was filed as Exhibit 10.1 to the Postal Realty
Trust, Inc.’s, a Maryland corporation (the “REIT”) Registration Statement on
Form S-11 (File No. 333- 230684), which the REIT filed with the U.S. Securities
and Exchange Commission (the “SEC”) on April 2, 2019. Although initially the OP
Units will not be certificated, certificates, if any, subsequently evidencing
the OP Units will bear appropriate legends (i) indicating that the OP Units have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), (ii) indicating that the Partnership Agreement will restrict
the transfer of the OP Units, and (iii) describing the ownership limitations and
transfer restrictions imposed by the charter of the REIT with respect to shares
of the REIT’s capital stock.

 

1.3 No Further Interest. Contributor acknowledges and agrees that effective upon
the Closing, and without any further action by Contributor, the Contributed
Interests shall be transferred, assigned and conveyed to the Operating
Partnership, or a subsidiary thereof, and Contributor shall no longer be an
equity holder of any of the Contributed Entities, shall no longer be entitled to
receive any distributions from any of the Contributed Entities, and shall have
no further right, title or interest in any of the Contributed Interests or the
Contributed Entities, other than indirectly through the ownership of any OP
Units.

 

1.4 Tax Consequences to Contributor. Notwithstanding anything to the contrary
contained in this Agreement, including without limitation the use of words and
phrases such as “sell,” “sale,” “purchase,” and “pay,” the parties hereto
acknowledge and agree that the Contribution be treated as a nontaxable
contribution by the Contributor of the Contributed Interests or Contributed
Entity to the Operating Partnership under Section 721(a) of the Code, with no
gain required to be recognized by the Contributor or any partner in the
Contributor as a result thereof. The Parties further intend that any liabilities
of the Operating Partnership be allocated to its partners in a manner consistent
with the guarantees contemplated by the Tax Protection Agreement. Except as
otherwise provided in the Tax Protection Agreement, no Party shall take any
position on any tax return that is inconsistent with the foregoing treatment
except as required by law.

 

1.5 Definitions. As used in this Agreement, the following terms have the
following meanings:

 

“Contributor’s Percentage Interest” means, with respect to each Contributed
Entity, the percentage set forth on Exhibit A hereto under the heading
“Contributed Interest”, which reflects the Contributor’s percentage ownership
interest in each Contributed Entity pursuant to and in accordance with the
applicable Governing Agreement (as defined herein) of the Contributed Entity.

 



2

 

 

“IPO” means the underwritten initial public offering of shares of Class A common
stock, par value $0.01 per share, of the REIT.

 

“IPO Price” means the public offering price set forth on the front cover of the
final prospectus for the IPO (the “Prospectus”), to be filed by the REIT with
the SEC.

 

“Post-Closing Tax Period” means any taxable period that begins after the Closing
Date and, in the case of a Straddle Period, the portion of the Straddle Period
beginning after the Closing Date.

 

“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or before the end of the Closing Date and, in the case of a Straddle Period, the
portion of the Straddle Period ending on the Closing Date.

 

“Representation, Warranty and Indemnity Agreement” means the Representation,
Warranty and Indemnity Agreement dated May 14, 2019 by and among the REIT, the
Operating Partnership and Andrew Spodek.

 

“Straddle Period” means a taxable period beginning before and ending after the
Closing Date.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations by the Operating Partnership. The Operating Partnership
hereby represents and warrants to Contributor that the following statements are
true, correct, and complete as of the date of this Agreement and will be true,
correct, and complete as of the Closing Date:

 

(a)  Organization and Power. The Operating Partnership is duly organized,
validly existing, and in good standing under the laws of the State of Delaware,
and has full right, power, and authority to enter into this Agreement and to
assume and perform all of its obligations under this Agreement. The execution
and delivery of this Agreement and the performance by the Operating Partnership
of its obligations hereunder have been duly authorized by all requisite action
of the Operating Partnership and require no further action or approval of the
Operating Partnership’s partners or of any other individuals or entities in
order to constitute this Agreement as a binding and enforceable obligation of
the Operating Partnership.

 

(b)  OP Units Validly Issued. The OP Units, when issued in accordance with the
terms of this Agreement and the Partnership Agreement, will be duly and validly
authorized and issued, free of any preemptive or similar rights, and will be
without any obligation to restore capital, except as required by the Delaware
Revised Uniform Limited Partnership Act (the “Limited Partnership Act”).

 



3

 

 



2.2 Representations by Contributor. Contributor hereby represents and warrants
to the Operating Partnership that the following statements are true, correct,
and complete as of the date of this Agreement and will be true, correct, and
complete as of the Closing Date:

 

(a)  Organization and Power; Due Authorization. Contributor, if an entity or
trust, is duly incorporated, formed or organized, validly existing, and in good
standing under the laws of its state of incorporation, formation or
organization. Contributor has full right, power, and authority to enter into
this Agreement and to assume and perform all of its obligations under this
Agreement; and the execution and delivery of this Agreement and the performance
by Contributor of its obligations hereunder have been duly authorized by all
requisite action of Contributor and require no further action or approval of
Contributor’s members, partners, stockholders, managers, board of directors,
trustees or of any other individuals or entities, as applicable, in order to
constitute this Agreement as a binding and enforceable obligation of
Contributor. This Agreement, and each agreement, document and instrument
executed and delivered by or on behalf of Contributor pursuant to this
Agreement, constitutes, or when executed and delivered will constitute, the
legal, valid and binding obligation of Contributor, enforceable against
Contributor in accordance with its terms, except as such enforceability may be
limited by bankruptcy or the application of equitable principles.

 

(b)  Noncontravention. Neither the entry into nor the performance of, or
compliance with, this Agreement by Contributor has resulted, or will result, in
any violation of, or default under, or result in the acceleration of, any
obligation under any charter, bylaws, limited liability company agreement,
partnership agreement, declaration of trust, mortgage indenture, lien agreement,
note, contract, agreement, permit, judgment, decree, order, restrictive
covenant, statute, rule, or regulation applicable to Contributor or to any
Contributed Interests, any Contributed Entity.

 

(c)  Litigation. There is no action, suit, or proceeding, pending or known to be
threatened, against or affecting Contributor in any court or before any
arbitrator or before any federal, state, municipal, or other governmental
department, commission, board, bureau, agency or instrumentality which (1) in
any manner raises any question affecting the validity or enforceability of this
Agreement, (2) could materially and adversely affect the business, financial
position, or results of operations of Contributor or any Contributed Entity, (3)
could adversely affect the ability of Contributor to perform its obligations
hereunder, or under any document to be delivered pursuant hereto, (4) could
create a lien on the Contributed Interests, any part thereof, or any interest
therein, or (5) could adversely affect the Contributed Interests, any part
thereof, or any interest therein.

 

(d)  [Reserved]

 

(e)  Contributed Interests. There are no rights to purchase, subscriptions,
warrants, options, conversion rights or preemptive rights relating to the
Contributed Interests or any equity interest in any Contributed Entity that will
be in effect as of the Closing.

 



4

 

 

(f)  No Consents. Each consent, approval, authorization, order, license,
certificate, permit, registration, designation, or filing by or with any
governmental agency or body necessary for the execution, delivery and
performance of this Agreement or the transactions contemplated hereby by
Contributor has been obtained or will be obtained on or before the Closing Date.
Each consent or approval required under any Governing Agreement, contract or
agreement of any Contributed Entity, or among the partners, members or
stockholders of any Contributed Entity, relating to indebtedness or otherwise,
necessary for the execution, delivery and performance of this Agreement and the
contribution, acquisition and transfer of the Contributed Interests has been
obtained or will be obtained on or before the Closing Date.

 

(g)  Actions Prior to Closing. From the date hereof until the Closing Date,
Contributor shall not take any action or fail to take any action the result of
which would (1) have a material adverse effect on the Contributed Interests or
the Operating Partnership’s ownership thereof, or any material adverse effect on
the assets, business, condition (financial or otherwise), results or operation
of any Contributed Entity after the Closing Date or (2) cause any of the
representations and warranties contained in this Section 2.2 to be untrue as of
the Closing Date.

 

(h)  Governing Agreements. Contributor has performed all of its obligations
under the partnership agreement, limited liability company agreement, operating
agreement, charter and bylaws, as such may have been amended from time to time,
as applicable, of each Contributed Entity (each, a “Governing Agreement” and
collectively, the “Governing Agreements”).

 

(i)  Securities Law Matters.

 

(1)  In deciding to engage in the transactions contemplated by this Agreement,
including, if applicable, acquiring OP Units, neither Contributor nor any equity
holder thereof is relying upon any representations made to it by the Operating
Partnership, or any of its partners, officers, employees, or agents that are not
contained herein. Contributor is aware of the risks involved in investing in the
OP Units and in the securities issuable upon redemption of the OP Units.
Contributor is knowledgeable, sophisticated and experienced in business and
financial matters and fully understands the limitations on transfer imposed by
the federal securities laws and as described in this Agreement and related
materials, including the Partnership Agreement. Contributor has received the
Partnership Agreement and related materials, including the registration
statement filed by the REIT with the Securities and Exchange Commission in
connection with the IPO, has reviewed all documents and has had an opportunity
to ask questions of, and to receive answers from, the Operating Partnership and
the REIT or a person or persons authorized to act on their behalf, concerning
the terms and conditions of an investment in the OP Units and the financial
condition, affairs, and business of the Operating Partnership and the REIT.
Contributor confirms that all documents, records, and information pertaining to
its investment in OP Units that have been requested by Contributor have been
made available or delivered to Contributor prior to the date hereof.

 

(2)  Contributor and each equity holder thereof understands that the offer and
sale of OP Units have not been registered under any state or federal securities
laws and are instead being offered and sold in reliance on an exemption from
such registration requirements and that the Operating Partnership’s reliance on
such exemption is predicated in part on the accuracy and completeness of the
representations and warranties of Contributor contained herein. The OP Units
issuable to Contributor are being acquired by Contributor solely for its own
account, for investment, and are not being acquired with a view to, or for
resale in connection with, any distribution, subdivision, or fractionalization
thereof, in violation of such laws, and Contributor does not have any present
intention to enter into any contract, undertaking, agreement, or arrangement
with respect to any such resale.

 



5

 

 

(3)  Contributor is able to bear the economic risk of holding the OP Units for
an indefinite period and is able to afford the complete loss of its investment
in the OP Units.

 

(4)  Contributor understands that no federal agency (including the SEC) or state
agency has made or will make any finding or determination as to the fairness of
an investment in the OP Units (including as to the value of the Consideration
payable in OP Units).

 

(5)  Contributor understands that there is no established public, private or
other market for the OP Units to be issued to Contributor hereunder and it is
not anticipated that there will be any public, private or other market for such
OP Units in the foreseeable future.

 

(6)  Contributor understands that Rule 144 promulgated under the Securities Act
is not currently available with respect to the sale of OP Units.

 

(j)  Accredited Investor. If Contributor has elected to receive OP Units as some
or all of the Consideration as set forth on Exhibit A, Contributor is an
“accredited investor,” as that term is defined in Rule 501 of Regulation D under
the Securities Act, and has previously provided the Operating Partnership and
the REIT with a duly executed questionnaire confirming Contributor’s accredited
investor status. No event or circumstance has occurred since delivery of such
questionnaire to make the statements therein false or misleading.

 

(k)  Tax Matters. Contributor represents and warrants that it has obtained from
its own tax advisors advice regarding the tax consequences of (i) the transfer
of the Contributed Interests to the Operating Partnership and the receipt of OP
Units and/or cash or deemed assumption of debt as the Consideration therefor,
(ii) its admission as a limited partner of the Operating Partnership, if
applicable, (iii) any other transaction contemplated by this Agreement and (iv)
ownership of OP Units, including the effect of Section 704(c) of the Code.
Neither the Operating Partnership nor the REIT has made any representation to
Contributor regarding the tax treatment of the transactions contemplated by this
Agreement, and Contributor further represents and warrants that it has not
relied on the Operating Partnership or the Operating Partnership’s
representatives or counsel for any tax advice.

 



6

 

 

(l)  Bankruptcy with respect to Contributor. No Act of Bankruptcy (as defined
below) has occurred with respect to Contributor. As used herein, “Act of
Bankruptcy” means if Contributor or any equity holder, partner, manager or
director thereof shall (A) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (B) admit in writing its
inability to pay its debts as they become due, (C) make a general assignment for
the benefit of its creditors, (D) file a voluntary petition or commence a
voluntary case or proceeding under the Federal Bankruptcy Code (as now or
hereafter in effect), (E) be adjudicated bankrupt or insolvent, (F) file a
petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, receivership, dissolution, winding-up or composition
or adjustment of debts, (G) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case or proceeding under the Federal Bankruptcy Code (as now or
hereafter in effect), or (H) take any entity action for the purpose of effecting
any of the foregoing.

 

(m) Brokerage Commission. Contributor has not engaged the services of any real
estate agent, broker, finder or any other person or entity for any brokerage or
finder’s fee, commission or other amount with respect to the transactions
described herein.

 

ARTICLE III

 

INDEMNIFICATION

 

3.1 Survival of Representations and Warranties; Remedy for Breach.

 

(a)  Subject to Section 3.5 hereof, all representations and warranties of
Contributor contained in this Agreement or in any Schedule, Exhibit, certificate
or affidavit delivered pursuant to this Agreement shall survive the Closing.

 

(b)  Subject to the limitations set forth in Section 3.4 hereof, following the
Closing, Contributor shall be liable under this Agreement for monetary damages
(or otherwise) for breach of any of its representations, warranties, covenants
and obligations contained in this Agreement or in any Schedule, Exhibit,
certificate or affidavit delivered by Contributor pursuant thereto.

 

3.2 General Indemnification.

 

(a)  From and after the Closing Date, Contributor shall indemnify, hold harmless
and defend the Operating Partnership and the REIT, and their respective
officers, directors, employees, stockholders, partners, agents and affiliates
(each of which is an “Indemnified Party”), from and against any and all claims,
losses, damages, liabilities and expenses, including, without limitation,
interest, penalties, amounts paid in settlement, reasonable attorneys’ fees,
costs of investigation, judicial or administrative proceedings or appeals
therefrom and costs of attachment or similar bonds (collectively, “Losses”)
asserted against, imposed upon or incurred by the Indemnified Party, to the
extent resulting from any breach of a representation, warranty or covenant of
Contributor contained in this Agreement, or in any Schedule, Exhibit,
certificate or affidavit delivered by Contributor pursuant thereto. In each
case, Contributor shall only bear the fees, costs or expenses in connection with
the employment of one counsel and any necessary local counsel (regardless of the
number of Indemnified Parties).

 

(b)  Contributor shall also indemnify and hold harmless the Indemnified Parties
from and against any and all Losses asserted against, imposed upon or incurred
by the Indemnified Parties to the extent resulting a third-party claim relating
to the Contributed Interests arising from matters that occurred prior to the
Closing.

 



7

 

 

(c) With respect to any indemnification claim by an Indemnified Party pursuant
to this Section 3.2, to the extent available, the Operating Partnership agrees
to use diligent good faith efforts to pursue and collect any and all available
proceeds and benefits of any right to defense under any insurance policy that
covers the matter which is the subject of the indemnification prior to seeking
indemnification from Contributor until all proceeds and benefits, if any, to
which the Operating Partnership or the Indemnified Party is entitled pursuant to
such insurance policy have been exhausted; provided, however, that the Operating
Partnership may make a claim under this Section 3.2 even if an insurance
coverage dispute is pending, in which case, if the Indemnified Party later
receives insurance proceeds with respect to any Losses paid by Contributor for
the benefit of any Indemnified Party, then the Indemnified Party shall reimburse
Contributor in an amount equivalent to such proceeds in excess of any deductible
amount pursuant to Section 3.2(a) hereof up to the amount actually paid (or
deemed paid) by Contributor to the Indemnified Party in connection with such
indemnification (it being understood that all costs and expenses incurred by
Contributor with respect to insurance coverage disputes shall constitute Losses
paid by Contributor for purposes of Section 3.2(a) hereof).

 

3.3 Notice and Defense of Claims. As soon as reasonably practicable after
receipt by the Indemnified Party of notice of any liability or claim incurred by
or asserted against the Indemnified Party that is subject to indemnification
under this Article III, the Indemnified Party shall give notice thereof to
Contributor, including liabilities or claims to be applied against the
indemnification deductible established pursuant to Section 3.4 hereof; provided
that failure to give notice to Contributor will not relieve Contributor from any
liability that it may have to any Indemnified Party, unless, and only to the
extent that, such failure (a) shall have caused prejudice to the defense of such
claim or (b) shall have materially increased the costs or potential liability of
Contributor by reason of the inability or failure of Contributor (due to such
lack of prompt notice) to be involved in any investigations or negotiations
regarding any such claim. Such notice shall describe in reasonable detail the
facts known to such Indemnified Party giving rise to such claim, and the amount
or good faith estimate of the amount of Losses arising therefrom. Unless
prohibited by law, such Indemnified Party shall deliver to Contributor, promptly
after such Indemnified Party’s receipt thereof, copies of all notices and
documents received by such Indemnified Party relating to such claim. The
Indemnified Party shall permit Contributor, at Contributor’s option and expense,
to assume the defense of any such claim by counsel selected by Contributor and
reasonably satisfactory to the Indemnified Party, and to settle or otherwise
dispose of the same; provided, however, that the Indemnified Party may at all
times participate in such defense at its sole expense; and provided further,
however, that Contributor shall not, in defense of any such claim, except with
the prior written consent of the Indemnified Party in its sole and absolute
discretion, consent to the entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff in question to all Indemnified Parties a full and complete
release of all liabilities in respect of such claims, or that does not result
only in the payment of money damages which are paid (or deemed paid) in full by
Contributor. If Contributor shall not have undertaken such defense within 20
days after such notice, or within such shorter time as may be reasonable under
the circumstances to the extent required by applicable law, then the Indemnified
Party shall have the right to undertake the defense, compromise or settlement of
such liability or claim on behalf of and for the account of Contributor and at
Contributor’s sole cost and expense (subject to the limitations in Section 3.4
hereof).

 



8

 

 

3.4 Limitations on Indemnification Under Section 3.2(a).

 

(a)  Contributor shall not be liable under Section 3.2(a) hereof unless and
until the total amount recoverable by the Indemnified Parties under Section
3.2(a) exceeds one percent (1%) of the value of the aggregate Consideration
(valuing OP Units at the IPO Price) and then only to the extent of such excess.
Contributor’s total liability for indemnification shall not exceed the
Consideration.

 

(b)  Notwithstanding anything contained herein to the contrary, before taking
recourse against any assets of Contributor and subject to the limitations set
forth in the following sentence, the Indemnified Parties shall look, first to
available insurance proceeds (including without limitation any title insurance
proceeds, if applicable) in accordance with Section 3.2(c) above, and then to
indemnification under this Article III, (and agree to treat any return of OP
Units in satisfaction of indemnification obligations hereunder as an adjustment
to the Consideration delivered to Contributor hereunder). Notwithstanding
anything to the contrary in this Agreement, except in the case of fraud or in
the event of Losses relating to a third-party claim, Contributor shall not be
liable to the Indemnified Parties for any indirect, special or consequential
damages, loss of profits, taxes relating to tax years beginning on or after the
Closing, loss of value or other similar speculative damages asserted or claimed
by the Indemnified Parties.

 

3.5 Limitation Period.

 

(a)  Any claim for indemnification under Section 3.2 hereof must be asserted in
writing by the Indemnified Party, stating the nature of the Losses and the basis
for indemnification therefor on or prior to the fifth anniversary of the
Closing.

 

(b)  If asserted in writing on or prior to the date specified in Section 3.5(a)
hereof for the applicable claim, any claims for indemnification pursuant to
Section 3.2 hereof shall survive until resolved by mutual agreement between
Contributor and the Indemnified Party or by arbitration or court proceeding.

 

3.6 Delivery of Indemnity Amounts. Indemnity payments may be made by Contributor
in the form of cash or OP Units. To the extent indemnification is made through
delivery by Contributor of OP Units, such OP Units shall be valued at an amount
per OP Unit equal to the IPO Price. Contributor hereby authorizes the REIT, as
general partner of the Operating Partnership, to take all such action as may be
necessary to amend the Partnership Agreement, and any exhibits or schedules
thereto, to reflect the delivery of any OP Units by Contributor to the Operating
Partnership as an indemnification payment hereunder and to reflect that
Contributor has no further right, title or interest with respect to any such OP
Units.

 



9

 

 

ARTICLE IV

 

COVENANTS

 

4.1 Covenants of Contributor.

 

(a)  Satisfaction of Conditions. Contributor hereby covenants that Contributor
shall: (A) use commercially reasonable efforts and diligence in order to satisfy
all of the conditions to the Closing set forth herein, and (B) cooperate and
assist in the Operating Partnership’s efforts to satisfy all of the conditions
to the Closing set forth herein, and agrees that the Operating Partnership shall
not have any obligation to consummate the Closing hereunder unless and until
such conditions have been satisfied or waived by the Operating Partnership in
writing.

 

(b)  Consent to Transfers. Contributor hereby consents to the transfer of, and
waives any rights of first refusal, right of first offer, buy-sell agreements,
put, option or similar parallel or dissenter rights or similar rights afforded
to Contributor under the Governing Agreements or otherwise with respect to any
equity ownership interest in any Contributed Entity, or any other company or
property being contributed or transferred to the Operating Partnership pursuant
to a separate contribution or other agreement.

 

(c)  No Disposition or Encumbrance of Contributed Interests. From the date
hereof through the Closing, except as specifically contemplated by this
Agreement, Contributor shall not, without the prior written consent of the
Operating Partnership: (i) sell, transfer (or agree to sell or transfer) or
otherwise dispose of, or cause the sale, transfer or disposition of (or agree to
do any of the foregoing) all or any portion of the Contributed Interests; or
(ii) mortgage, assign, pledge or otherwise encumber in any manner the
Contributed Interests.

 

(d)  Ordinary Course of Business. From the date hereof through the Closing, and
except as specifically contemplated by this Agreement, Contributor shall, to the
extent within its control, cause each Contributed Entity to conduct its business
in the ordinary course of business consistent with past practice, and shall, to
the extent within its control, not permit any Contributed Entity without the
prior written consent of the Operating Partnership, to: (i) enter into any
material transaction not in the ordinary course of business; (ii) mortgage,
pledge or encumber any assets of the Contributed Entity, (iii) cause or take any
action that would render any of the representations or warranties set forth
herein untrue; (iv) file an entity classification election pursuant to Treasury
Regulations Section 301.7701-3(c) on Internal Revenue Service Form 8832 (Entity
Classification Election) to treat the Contributed Entity as an association
taxable as a corporation for federal income tax purposes; (v) make or change any
other tax elections; (vi) settle or compromise any claim, notice, audit report
or assessment in respect of taxes; (vii) change any annual tax accounting
period; (viii) adopt or change any method of tax accounting; (ix) file any
amended return, report or form (including an election, declaration, amendment,
schedule, information return or attachment thereto) required to be filed with a
governmental authority with respect to taxes (each, a “Tax Return”); (x) enter
into any tax allocation agreement, tax sharing agreement, tax indemnity
agreement or closing agreement relating to any tax; (xi) surrender any right to
claim a tax refund; (xii) consent to any extension or waiver of the statute of
limitations period applicable to any tax claim or assessment; or (xiv) make any
distribution to its partners or members, except for cash distributions in the
ordinary course of business consistent with past practices or as permitted by
this Agreement.

 



10

 

 

4.2 Tax Matters.

 

(a) Tax Returns.

 

(A)Pre-Closing Tax Periods. Contributor shall prepare and timely file all Tax
Returns (other than amended Tax Returns) of the Contributed Entities for any
Pre-Closing Tax Periods, and Contributor shall remit or cause to be remitted any
Taxes due in respect of such Pre-Closing Tax Periods. Such Tax Returns shall be
prepared in a manner consistent with past practice, except as otherwise required
by law, and on such Tax Returns, no position shall be taken, election made or
method adopted that is inconsistent with positions taken, elections made or
methods used in preparing and filing similar Tax Returns in prior periods
(including positions, elections or methods that would have the effect of
deferring income to periods ending after the Closing Date or accelerating
deductions to periods ending on or before the Closing Date). For the avoidance
of doubt, the Operating Partnership will have authority to sign any Tax Returns
relating to the Contributed Entities that are filed after the Closing Date.

 

(B)Straddle Periods and Post-Closing Periods. The Operating Partnership shall
prepare and timely file all Tax Returns of the Contributed Entities for all
taxable periods other than the Pre-Closing Tax Periods, and the Operating
Partnership shall remit or cause to be remitted any Taxes due in respect of such
taxable periods. At least 45 days prior to the deadline for the filing of any
Tax Return for a Straddle Period (and before the Operating Partnership files
such Tax Return), the Operating Partnership shall furnish to Contributor a draft
of such Tax Return and Contributor shall have the right to review, provide
written comments on, and approve the portion of such draft Tax Return that
relates to Taxes allocable to the portion of the Straddle Period for which
Contributor is responsible.

 

(b) Tax Matters. Contributor shall pay and indemnify, without duplication, the
Operating Partnership for the following Taxes (and all related Adverse
Consequences, including all out-of-pocket expenses incurred in defending an
audit or other claim relating to such Taxes):

 

  (A) all such Taxes resulting from a breach of any representation in Section
1.14 of the Representations, Warranty and Indemnity Agreement or a breach of any
provision of this Section 4.2;

 

  (B) with respect to such Taxes attributable to any Pre-Closing Tax Period: (i)
all such Taxes of the Contributed Entities; (ii) all such Taxes of any other
Person that the Contributed Entities are liable for as a result of transferee
liability, successor liability, or a contractual obligation, in each case, that
is attributable to, or arose as a result of actions or breaches, incurred in
such Pre-Closing Tax Period; and (iii) all Taxes resulting from a Contributed
Entity being a member of, or leaving, during a Pre-Closing Tax Period, an
affiliated group of corporations that files a consolidated, combined or unitary
Tax Return for federal, state, local or foreign Tax purposes; and

 



11

 

 

(C)with respect to such Taxes attributable to any Straddle Period: (i) the Taxes
of a Contributed Entity attributable to the portion of such Straddle Period that
ends on the Closing Date, as determined under Section 4.2(c); and (ii) the Taxes
of any other person that a Contributed Entity is liable for as a result of
transferee liability, successor liability, or a contractual obligation, in each
case, that is attributable to, or arose as a result of actions or breaches,
incurred on or before the Closing Date, as determined under Section 4.2(c).

 

For the avoidance of doubt, the indemnification obligations of the Contributor
under this Section 4.2 shall not be subject to the amount limitations set forth
in Article III.

 

(c) Allocation of Taxes. For purposes of determining the amount of Taxes that
relate to Pre-Closing Tax Periods and Straddle Periods for purposes of any
obligation to indemnify for Taxes under Section 4.2(b) the parties agree to use
the following conventions:

 

(A)Taxes in the form of interest, penalties, additions to tax or other
additional amounts that are actually incurred, accrued, assessed or similarly
charged on or after the Closing Date but that relate to Taxes that accrued on or
before the Closing Date shall be treated as occurring prior to the Closing Date;

 

(B)Except for Taxes for which the Operating Partnership is responsible hereunder
and for real estate taxes (apportioned pursuant to Section 1.5), for all Taxes
that are payable with respect to any Straddle Period, the portion of such Tax
that is attributable to the portion of the Straddle Period ending on the Closing
Date shall be allocated between the portion of the period ending on the Closing
Date and the portion of the period beginning after the Closing Date using the
following conventions:

 

(1)  in the case of such Taxes resulting from, or imposed on, net or gross
income, Taxes resulting from, or imposed on, any sale, receipt, use, transfer or
assignments of property or other asset, or Taxes resulting from, or imposed on,
any payment or accrual of any amounts (including, without limitation, dividends,
interest, or wages), the amount allocated to the portion of the period ending on
the Closing Date shall be the amount of Tax that would be payable for such
portion of the Straddle Period if such person filed a separate Tax Return with
respect to such Taxes or Taxes solely for the portion of the Straddle Period
ending on the Closing Date using a “closing of the books” methodology for
allocating items of such Tax Return; and

 

(2)  in the case of all other such Taxes, the amount allocated to the portion of
the period ending on the Closing Date shall equal to the amount of Taxes for the
entire Straddle Period multiplied by a fraction the numerator of which is the
number of calendar days in the portion of the period ending on the Closing Date
and the denominator of which is the number of calendar days in the entire
Straddle Period.

 



12

 

 

For purposes of clause (i), any item determined on an annual or periodic basis
(including amortization and depreciation deductions and the effects of graduated
rates) shall be allocated to the portion of the Straddle Period ending on the
Closing Date based on the relative number of days in such portion of the
Straddle Period as compared to the number of days in the entire Straddle Period.

 

(d)  Survival. The obligations of Contributor to pay or indemnify for a Tax
under this Section 4.2 shall expire upon the expiration of the applicable
statute of limitations (after taking into account any waiver, extension,
tolling, or mitigation thereof) of the underlying Tax; provided, however, to the
extent that Contributor’s obligation to pay a Tax arises under a contract or
other agreement or arrangement, Contributor’s obligations under this Section 4.2
shall not expire until sixty (60) days after the expiration of such
Contributor’s obligation to pay such Tax under the contract or other agreement
or arrangement. All other obligations of Contributor under this Section 4.2
shall survive until fully performed.

 

(e)  Contributor and the Operating Partnership shall provide each other with
such cooperation and information relating to any of the Contributed Interests or
the Contributed Entities, their subsidiaries, as the parties reasonably may
request in (i) filing any Tax Return, amended Tax Return or claim for tax
refund, (ii) determining any liability for taxes or a right to a tax refund,
(iii) conducting or defending any proceeding in respect of taxes, or (iv)
performing tax diligence, including with respect to the impact of this
transaction on the REIT’s tax status as a REIT. Such reasonable cooperation
shall include making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Operating Partnership shall promptly notify Contributor upon
receipt by the Operating Partnership or any of its affiliates of notice of (i)
any pending or threatened tax audits or assessments with respect to the income,
properties or operations of any of the Contributed Entities or their
subsidiaries, and (ii) any pending or threatened federal, state, local or
foreign tax audits or assessments of the Operating Partnership or any of its
affiliates, in each case, which may affect the liabilities for taxes of
Contributor with respect to any tax period ending before or as a result of the
Closing. Contributor shall promptly notify the Operating Partnership in writing
upon receipt by Contributor or any of its affiliates of notice of any pending or
threatened federal, state, local or foreign tax audits or assessments relating
to the income, properties or operations of any of the Contributed Entities or
their subsidiaries. Each of the Operating Partnership and Contributor may
participate at its own expense in the prosecution of any claim or audit with
respect to taxes attributable to any taxable period ending on or before the
Closing Date; provided, that Contributor shall have the right to control the
conduct of any such audit or proceeding or portion thereof for which such
Contributor has acknowledged liability (except as a partner of the Operating
Partnership) for the payment of any additional tax liability, and the Operating
Partnership shall have the right to control any other audits and proceedings.
Notwithstanding the foregoing, neither the Operating Partnership nor Contributor
may settle or otherwise resolve any such claim, suit or proceeding which could
have an adverse tax effect on the other party or its affiliates (other than on
Contributor or any of its affiliates as a partner of the Operating Partnership)
without the consent of the other party, such consent not to be unreasonably
withheld. Contributor and the Operating Partnership shall retain all Tax
Returns, schedules and work papers with respect to the Contributed Entities,
their subsidiaries, and all material records and other documents relating
thereto, until the expiration of the statute of limitations (and, to the extent
notified by any party, any extensions thereof) of the taxable years to which
such Tax Returns and other documents relate and until the final determination of
any tax in respect of such years.

 



13

 

 

(f)  For purposes of allocating items of income, gain, loss and deduction with
respect to the Contributed Interests in the manner required by Section 704(c) of
the Code, the Operating Partnership shall employ, and shall cause any entity
controlled by the Operating Partnership which holds title to the Contributed
Interests to employ, the “traditional method” (without curative allocations) as
set forth in Treasury Regulations section 1.704-3(b)(1).

 

4.3 Relationship to Contributed Entities. Contributor and the Operating
Partnership acknowledge and agree that, from and after the Closing, Contributor
shall no longer be a member, partner, stockholder or equity owner, or, if
applicable, managing member or general partner, of any Contributed Entity and
shall have no rights or benefits under any Governing Agreement.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO THE CLOSING

 

5.1 Conditions to the Operating Partnership’s Obligation. In addition to any
other conditions set forth in this Agreement, the Operating Partnership’s
obligation to consummate the Closing is subject to the timely satisfaction of
each and every one of the conditions and requirements set forth in this Section
5.1, all of which shall be conditions precedent to the Operating Partnership’s
obligations under this Agreement.

 

(a)  IPO. The IPO, in such form and substance as the REIT, in its sole and
absolute discretion, shall have determined to be acceptable, shall have been
completed (or be completed simultaneously with the Closing).

 

(b)  Formation Transactions. The formation transactions described in the
Prospectus shall have occurred or be scheduled to occur contemporaneously with
the Closing hereunder.

 

(c)  Representations and Warranties. The representations and warranties made by
Contributor pursuant to this Agreement, as well as those contained in the
Representation, Warranty and Indemnity Agreement, shall be true and correct as
of the Closing as though such representations and warranties were made at the
Closing and, if requested by the Operating Partnership, Contributor shall have
delivered a certificate to the Operating Partnership to such effect in regard to
Contributor’s representations and warranties set forth in this Agreement.

 

(d)  Performance. Contributor shall have performed and complied with all
agreements and covenants that it is required to perform or comply with pursuant
to this Agreement prior to the Closing, including having delivered each of the
items set forth in Section 5.2 hereof.

 

(e)  Legal Proceedings. No order, statute, rule, regulation, executive order,
injunction, stay, decree, or restraining order shall have been enacted, entered,
promulgated or enforced by any court of competent jurisdiction or governmental
entity that restrains, prohibits or otherwise invalidates the consummation of
the transactions contemplated by this Agreement, and no litigation or
governmental proceeding seeking such an order shall be pending or threatened.

 



14

 

 

(f)  Consents and Approvals. All necessary approvals and consents of
governmental and private parties, including, without limitation, all ground
lessors, tenants, other parties to service contracts, lenders and ratings
agencies, partners, members or stockholders of any Contributed Entity or their
subsidiaries, to effect the transactions contemplated by this Agreement, shall
have been obtained.

 

(g)  Reliance on Regulation D. If Contributor has elected to receive OP Units,
the Operating Partnership shall, based on the advice of its counsel and the
representations made by Contributor in Contributor’s Investor Questionnaire, be
reasonably satisfied that the issuance of OP Units to Contributor may be made
without registration under the Securities Act in reliance on Regulation D under
the Securities Act.

 

(h)  Representation, Warranty and Indemnity Agreement. Each of the parties
thereto shall have entered into the Representation, Warranty and Indemnity
Agreement.

 

(i)  No Material Adverse Change. There shall have not occurred between the date
hereof and the Closing Date any material adverse change with respect to any of
the Contributed Interests or any material adverse change in any of the assets,
business, condition (financial or otherwise), results of operation or prospects
of any Contributed Entity.

 

(j)  Tenant and Lender Estoppels. The Operating Partnership shall have received
tenant and lender estoppels in form and substance satisfactory to the Operating
Partnership and its counsel.

 

5.2 Conditions to Contributor’s Obligation. In addition to any other conditions
set forth in this Agreement, Contributor’s obligation to consummate the Closing
is subject to the timely satisfaction of each and every one of the conditions
and requirements set forth in this Section 5.2, all of which shall be conditions
precedent to Contributor’s obligations under this Agreement.

 

(a)  Representations and Warranties. The representations and warranties made by
the Operating Partnership pursuant to this Agreement shall be true and correct
as of the Closing as though such representations and warranties were made at the
Closing.

 

(b)  Performance. The Operating Partnership shall have performed and complied in
all material respects with all agreements and covenants that it is required to
perform or comply with pursuant to this Agreement prior to the Closing.

 

(c)  Legal Proceedings. No order, statute, rule, regulation, executive order,
injunction, stay, decree, or restraining order shall have been enacted, entered,
promulgated or enforced by any court of competent jurisdiction or governmental
entity that prohibits the consummation of the transactions contemplated by this
Agreement, and no litigation or governmental proceeding seeking such an order
shall be pending or threatened.

 



15

 

 

ARTICLE VI

 

CLOSING AND CLOSING DOCUMENTS

 

6.1 Closing. The consummation and closing of the transactions contemplated
pursuant to this Agreement (the “Closing”) shall take place at the offices of
Hunton Andrews Kurth LLP in New York, New York, or such other place as the
Operating Partnership may designate, promptly following satisfaction of the
conditions to the Closing set forth herein (the “Closing Date”), or as otherwise
set by agreement of the parties.

 

6.2 Contributor’s Deliveries. At the Closing, Contributor shall deliver the
following to the Operating Partnership in addition to all other items required
to be delivered to the Operating Partnership by Contributor:

 

(a)  Assignment of Contributed Interests. An Assignment, in substantially the
form of Exhibit B attached hereto.

 

(b)  Execution of Partnership Agreement. If Contributor has elected to receive
OP Units, signature pages of the Partnership Agreement duly executed by
Contributor, as limited partner.

 

(c)  FIRPTA Certificate. An affidavit from Contributor certifying pursuant to
Section 1445 and Section 1446(f) of the Code that Contributor is not a foreign
corporation, foreign partnership, foreign trust, foreign estate or foreign
person (as those terms are defined in the Code and the Treasury Regulations
promulgated thereunder).

 

(d)  Other Documents. Any other document or instrument reasonably requested by
the Operating Partnership or required hereby.

 

6.3 Default Remedies. If Contributor defaults in performing any of Contributor’s
obligations under this Agreement, the Operating Partnership shall have all
rights and remedies available to it at law or in equity resulting from
Contributor’s default, including without limitation, the right to seek specific
performance of this Agreement and Contributor’s obligation to convey the
Contributed Interests to the Operating Partnership hereunder. The parties
acknowledge and agree that the failure of a condition precedent to occur,
notwithstanding the good faith and commercially reasonable efforts of the
applicable party, shall not be a default hereunder.

 



16

 

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1 Notices. Any notice provided for by this Agreement and any other notice,
demand, or communication required hereunder shall be in writing and either
delivered in person (including by confirmed facsimile transmission) or sent by
hand delivered against receipt or sent by recognized overnight delivery service
or by certified or registered mail, postage prepaid, with return receipt
requested. All notices shall be addressed as follows:

 

Operating Partnership:

 

Postal Realty LP



75 Columbia Avenue

Cedarhurst, NY 11516

Attention: Andrew Spodek

 

with a copy to (which shall not constitute notice):

 

Hunton Andrews Kurth LLP

Riverfront Plaza, East Tower

951 E. Byrd Street 

Richmond, Virginia 23219

Attention: James V. Davidson

Fax No.: 804-787-8035

 

Contributor:

 

NPM Holdings, Inc.

75 Columbia Avenue C

edarhurst, NY 11516

Attention: Andrew Spodek

 

Any address or name specified above may be changed by a notice given by the
addressee to the other party. Any notice, demand or other communication shall be
deemed given and effective as of the date of delivery in person or set forth on
the return receipt. The inability to deliver because of changed address of which
no notice was given, or rejection or other refusal to accept any notice, demand
or other communication, shall be deemed to be receipt of the notice, demand or
other communication as of the date of such attempt to deliver or rejection or
refusal to accept.

 

7.2 Entire Agreement; Third-Party Beneficiaries. This Agreement, including,
without limitation, the exhibits hereto, constitutes the entire agreement and
supersedes each prior agreement and understanding, whether written or oral,
among the parties regarding the subject matter of this Agreement. This Agreement
is not intended to confer any rights or remedies on any person other than the
parties hereto.

 

7.3 Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

 



17

 

 

7.4 Governing Law.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflicts of law rules
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be, except to the extent otherwise required by applicable law,
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any provision of this Agreement), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.

 

(b)  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

(c)  If one or more parties shall commence an action, suit or proceeding to
enforce any provision of this Agreement, the prevailing party or parties in such
action, suit or proceeding shall be reimbursed by the other party or parties to
such action, suit or proceeding for the reasonable attorneys’ fees and other
costs and expenses incurred by the prevailing party or parties with the
investigation, preparation and prosecution of such action, suit or proceeding.

 

7.5 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all of the parties hereto. Each
party may rely upon the facsimile or electronic pdf email signature of any other
party as if such signature were an original signature.

 

7.6 Headings. Headings of the Articles and Sections of this Agreement are for
the convenience of the parties only, and shall be given no substantive or
interpretive effect whatsoever.

 

7.7 Incorporation. All Exhibits attached hereto and referred to herein are
hereby incorporated herein and made a part hereof for all purposes as if fully
set forth herein.

 

7.8 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

 

7.9 Waiver of Conditions. The conditions to each party’s obligations hereunder
are for the sole benefit of such party and may be waived by such party in whole
or in part to the extent permitted by applicable law.

 

[Signature Page Follows.]

 



18

 

 

IN WITNESS WHEREOF, this Agreement has been entered into effective as of the
date first written above.

 



  CONTRIBUTOR:         NATIONWIDE POSTAL MANAGEMENT   HOLDINGS, INC., a Delware
coporation

 

  By: /s/ Andrew Spodek     Name: Andrew Spodek     Title:  Member

 

  OPERATING PARTNERSHIP:         POSTAL REALTY LP, a Delaware limited
partnership         By: Postal Realty Trust Inc.     its general partner

 



  By: /s/ Andrew Spodek     Name: Andrew Spodek     Title:  Chief Executive
Officer

 





 

 

Exhibit A

 

Contributed Entities, Contributed Interests

 



Contributed Entity   Contributed Interest (%) NPM Merger Sub, LLC   100%

  

Total Consideration

 



 

Total

Consideration

    250,000 OP
Units  

 

 

 

 

Exhibit B

 





 

 

Exhibit B


 

Assignment

 

The undersigned (“Assignor”), for good and valuable consideration paid to the
Assignor by Postal Realty LP, a Delaware limited partnership (“Assignee”),
pursuant to the Contribution Agreement dated as of                         ,
2019, by and among Assignor, Assignee and Postal Realty Trust, Inc. (the
“Agreement”), and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, does hereby sell, assign, transfer,
convey and deliver to the Assignee, its successors and assigns, good and
indefeasible right, title and interest to the [partnership or limited liability
company interests/shares of common stock] described on Schedule A attached
hereto, including, without limitation, all right, title and interest, if any, of
the undersigned in and to the assets of each such [partnership/limited liability
company/corporation] and the right to receive distributions of money, profits
and other assets from each such entity, presently existing or hereafter at any
time arising or accruing, free and clear of all liens, encumbrances, security
interests, pledges, voting agreements, prior assignments or conveyances,
conditions, restrictions, claims, and any other matters affecting title thereto.

 

The undersigned, for itself, its successors and assigns, hereby covenants and
agrees that, at any time and from time to time after the date hereof, upon the
written request of Assignee, the undersigned will, without further
consideration, do, execute, acknowledge, and deliver or cause to be done,
executed, acknowledged and delivered, each of and all of such further acts,
deeds, assignments, transfers, conveyances and assurances as may reasonably be
required by Assignee in order to assign, transfer, set over, convey, assure and
confirm unto and vest in Assignee, its successors and assigns, title to the
interests described in Schedule A attached hereto.

 

Capitalized terms used but not defined herein shall have the respective meanings
ascribed to them in the Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be signed
by a duly authorized officer this ___ day of _____, 2019.

 



                          , a                            
                                        By:                                  
Name:     Title:

 

 

Exhibit C





 

  

Schedule A

 



        Contributed Interest Contributed Entity   (%)            

 

 

 



 

 

 

 

 

